Hallam, J.
This is an action for damages for personal injury. The trial court directed a verdict in favor of defendant, and plaintiff appealed. Plaintiff was employed by defendant in its yard at Superior, Wisconsin. He was known as a “trucker,” and his work was to truck freight and sweep cars. Part of his morning was employed in sweeping out box cars. The ears were frequently moved while he was working in them. He received no notice or warning in such cases,, and does not claim he was entitled to receive any. He kept his own lookout. On the occasion in question he was sweeping out a box car. Switching was in progress in the yard. A string of four or five freight cars was moved against his car, causing him to be thrown with, force to the floor. He testified that the blow from the impact at this-time was a good deal harder blow than usual. This is the only negligence charged.
It is undoubtedly true that the bringing of cars together with unusual force is an element to be considered in determining negligence of a railroad company toward its employees. Griffin v. Minnesota Transfer Ry. Co. 94 Minn. 191, 102 N. W. 391. But it cannot be said that this is in itself evidence of negligence under any and all! circumstances. It is a matter of common knowledge that in switching operations cars are brought together with varying degrees of' force. There is here no testimony as to the circumstances under which this impact occurred, nor as to what occasioned the unusual blow. There is no testimony that any of the men engaged in switching knew of the presence of plaintiff in this car. Under all of the testimony, we are of the opinion that there was no sufficient evideHceof negligence to sustain a verdict for plaintiff, and that the order of the court in directing a verdict for defendant was right. Woods v. St. Paul & D. R. Co. 39 Minn. 435, 40 N. W. 510.
Order affirmed.